It is specifically provided in Article 916, Vernon's C.C.P., that the effect of an appeal is to suspend and arrest all further proceedings in the trial court, save in certain statutory *Page 529 
exceptions. After the adjournment of the term the trial court can make no further orders in an appealed case, except to correct records or substitute same. Sheegog v. State, 39 Tex. Crim. 126. We see no reason to believe that the trial court is given any power to take a recognizance for appeal after the adjournment of the trial term by the terms of Article 904, Vernon's C.C.P. To so conclude would be out of harmony with our statutes and decisions. Quarles v. State, 37 Tex. Crim. 362. We adhere to our view that after the expiration of the trial term, an original obligation for an appeal in a felony case should be in the form of an appeal bond conditioned as required by the statute. Our view that the appeal bond in this case was sufficient and is the statutory bond, obviates any necessity for further discussion of the matters raised in this motion for rehearing, which are based on the hypothesis that said bond is merely a common law obligation.
The motion for rehearing is overruled.
Overruled.